I dissent and vote to reverse the orders appealed from and to dismiss the petition on the ground that the Election Law confers no jurisdiction upon the Supreme Court to reconvene a meeting of the county committee duly called and conducted in accordance with section 15 of the Election Law and the rules of the party.
The field within which the plenary powers of the court may be exercised is limited to the matters specified in section 330 of the Election Law (Matter of Holley [Rittenberg], 268 N.Y. 484,487). Subdivision 2 of that section limits the power of the court to act summarily as to "The nomination of any candidate, or his election to any party position, * * *." By the Legislature alone may such summary powers as are here sought to be invoked be extended (Matter of Hogan v. Supreme Court, 281 N.Y. 572,576).
LEHMAN, Ch. J., LOUGHRAN, LEWIS, CONWAY, DESMOND and THACHER, JJ., concur in Per Curiam opinion; RIPPEY, J., dissents, in opinion.
Order affirmed. *Page 104